Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. 	Claims 24-26, 40-48, 51-55 are pending in the current application.
2.	This application is a CON of 16/689,930 11/20/2019 ABN, which is a CON of 15/855,598 12/27/2017 PAT 10526368, which is a CON of 14/943,965 11/17/2015 PAT 9890192, which is a DIV of 14/088,233 11/22/2013 PAT 9216976, which is a DIV of 13/620,029 09/14/2012 PAT 8609850, which is a CON of 12/505,294 07/17/2009 PAT 8288551, which claims benefit of 61/081,585 07/17/2008 and claims benefit of 61/158,569 03/09/2009 and claims benefit of 61/178,570 05/15/2009.
Response to Restriction/Election
3.	     Applicant’s election of group I and the species of claim 53 in the reply filed on April 26, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP  §818.03(a)).  According to the applicant’s representative claims 24, 40-43, 45, 48 and 51-55 read on the elected species.  There is a question as to whether this species was disclosed in the specification. A disclosed species is a compound that was described in the original specification or claims by name or chemical formula.  The compound elected is not disclosed in the specification by name but only arrived at through a mélange of generic variables. In order to arrive at the compound a phenyl would need to be chosen as R1 which is not a possible definition of R1 in claim 24,  R3 as NH-R5 and R5 as TEMPO, X would need to be chosen from the first selection, R4 would need to be benzyl which is not named but would be alkyl C1 substituted by phenyl, and R is Boc.   Defining a new hypothetical species from variables of Markush structures does not meet the species election requirement. The requirement for "election of a single disclosed species" necessitates that the compound have been previously disclosed.  The definition of disclose is: 1. To expose to view, as by removing a cover; uncover.  2. To make known (something heretofore kept secret).  Disclosed is in the past tense therefore the species need to have been already disclosed in the specification, for example listed by name or chemical structure, and not comprise new matter.  If a species is created by picking and choosing many variables from a generic structure to create a compound that wasn't previously described, then that particular species is only being disclosed at the time of picking and choosing.  Regardless, the compound does not read on the claims 24, 40-43, 45, 48, and 51-55 since as explained R1 cannot be phenyl in claim 24.  Claim 42 does not offer phenyl as an R1 so it is also not a claim reading on the election. In the interest of advancing prosecution, the examiner has included claim 24 in the examination despite the fact that it does not read on the elected species, however claim 42 and 48 have been withdrawn and only claims 24, 40-41, 43, 45, 51-55 have been examined.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the claims reading on the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 25-26, 41-42, 44, 46-48, which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 51, 53, 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a compound with R4 as benzyl however a review of the specification does not produce any compound of claim 52 with a benzyl group as R4. The compound of elected is not disclosed in the specification by name but only arrived at through a mélange of generic variables. In order to arrive at the compound a phenyl would need to be chosen as R1 which is not a possible definition,  R3 as NH-R5 and R5 as TEMPO, X would need to be chosen from the first selection, R4 would need to be benzyl which is not named but would be alkyl C1 substituted by phenyl, and R is Boc.   Defining a new hypothetical species from variables of Markush structures is new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 41, 51-53, 55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 has R defined in the last selection as -P(O)-Ph2, however in claim 24 this would require R6 to be defined as phenyl which is not a selection. Claims 51-53, 55 define what would be the R1 variable as phenyl, however in claim 24 from which they depend, this is not an option.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claims 24, 40-41, 43, 45, 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 9-10 of U.S. Patent No. 9,732,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant formula (4) is the same as that of the instant claimed formula (4) at least where X is the first and second selections. The ABNO group of claim 2 is a species of R5 as an “N-O. containing group” of instant claim 1.  The species of instant claims 45, 52, 54-55 where in Formula (4) R5 is TEMPO are those of patent claim 10.
7.	Claims 24, 40-41, 43, 45, 51-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12-16, 29-39 of copending Application No. 16/447,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘716 patent are drawn to a method of using the claimed compounds in a composition to treat radiation damage.  One could not practice the method of the claims 1 and 16 without the compounds at least where they are of Formula (4) which is group (c) or group (d) of which is the same as claim 52.  The method of the copending applications is disclosed in the specification of the instant application, paragraph [003] page 1 last line. Page 3 paragraph [0012] and following.  Various formulations are disclosed on page 35 paragraph [0093] ff.  Various creams are discussed on page 36.  Such a disclosure in the specification makes the method obvious over the compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Citation of Relevant Prior Art
8.   	The prior art of Goldstein US 3,966,764, Goldstein US 3,966,744 and Pierce, J.G. “Applications of Allyl and Alkenyl Zirconocenes and Progress Toward the Total Synthesis of Tuberostemonone”  Dissertation University of Pittsburgh 2003 are made of record and not relied upon but are considered pertinent to applicant's disclosure. 
	Goldstein discloses various amides of acrylic acid and amino TEMPO or pyrrolidine N-O. type spin traps.  Some of these amides are conjugated to various bioactive amines including amphetamine like examples 3.4 [4-(1-Phenyl-2-propylamino)crotonamido]-2,2,5,5-tetramethylpyrrolidinyl-1-oxyl on column 49 of the ‘764 patent:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This compound however does not have the R group of the instant claims but has a phenethylamine instead.
Pierce discloses compound 4-51 on page 83

    PNG
    media_image2.png
    212
    462
    media_image2.png
    Greyscale

Compound 4-55 on page 84 


    PNG
    media_image3.png
    215
    394
    media_image3.png
    Greyscale

and related compound on page 85 such as 4-43  

    PNG
    media_image4.png
    215
    379
    media_image4.png
    Greyscale

These compounds are allylamines or homoallylamines and some have a benzyl group as in the elected species. Compound 4-55 differs from the claimed compounds where X is an olefin, R is Boc, R1 is t-butyl, R4 is benzyl and R5 is TEMPO, by a methylene group between X and the R1/NHR bearing carbon.  While the compounds are structurally similar the examiner can find no reason or suggestion to remove the methylene group and arrive at the compounds of the claims. Pierce comments that the compound was “was converted to the corresponding 4-AT adduct 4-55 for biological testing.” However no details of such testing are disclosed.  There is no apparent reason or teaching to make modifications to the prior art compounds to arrive at the compounds of the claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625